Per Curiam.

This is an action, for recovery upon two municipal bonds of the denomination of one thousand dollars each, bearing date July i, 1891, issued by th.e incorporated town of Fletcher, now the Town of Aurora.
The precise matters involved in this case have been decided by the Supreme Court in Hayden v. Town of Aurora, Colo. 142, Pac. 183, and the opinion in that case renders any discussion of this case unnecessary.
In conformity with the said decision of the Supreme Court, the judgment of the District Court from which this appeal was taken is affirmed.

Affirmed.